    Case: 1:18-cr-00024 Document #: 61 Filed: 11/18/19 Page 1 of 2 PageID #:297




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

UNITED STATES OF AMERICA
                                             No. 18 CR 24
                    v.                       Judge John J. Tharp, Jr.

JIONGSHENG (“JIM”) ZHAO

                        THIRD AGREED MOTION TO
                     CONTINUE THE SENTENCING DATE

        Now comes the United States of America, through undersigned counsel, and

states as follows in support of its Third Agreed Motion to Continue the Sentencing

Date:

        1.   On December 26, 2018, the defendant pleaded guilty to a one-count

   information charging him with spoofing, in violation of 7 U.S.C. §§ 6c(a)(5)(C) and

   13(a)(2), and the defendant’s sentencing hearing was scheduled for October 10,

   2019.

        2.   On July 1, 2019, upon an agreed motion to continue by the parties, the

   Court reset the sentencing hearing for December 17, 2019.

        3.   On September 9, 2016, pursuant to Local Criminal Rule 32.1(e) and the

   Court’s March 28, 2019 order (Dkt. No. 47), the government provided its Version

   of the Offense to the Probation Office.

        4.   On November 5, 2019, the Probation Office disclosed its Presentence

   Investigation Report to the Court and the parties. At this time, neither party has

   filed its objections to the PSR or their sentencing memoranda.
     Case: 1:18-cr-00024 Document #: 61 Filed: 11/18/19 Page 2 of 2 PageID #:297




        5.    The government now seeks to continue by approximately six weeks the

     date for the sentencing hearing (i.e., to January 28, 2020). The defendant is

     cooperating with the government’s investigation, and the government anticipates

     needing additional time to evaluate the defendant’s cooperation. Accordingly, the

     government seeks a continuance of the sentencing hearing to January 28, 2020.

        6.    The defendant does not oppose the government’s request for a

     continuance set forth in this Motion.

V.      CONCLUSION

        For all of the foregoing reasons, the Third Agreed Motion to Continue the

Sentencing Date should be granted.

Dated: November 18, 2019

                                             ROBERT A. ZINK
                                             Chief, Fraud Section
                                             Criminal Division
                                             U.S. Department of Justice

                                                   /s/
                                             Justin Weitz
                                             Assistant Chief

                                             Matthew F. Sullivan
                                             Trial Attorney




                                             -3-
